Order unanimously reversed on the law with costs, motion granted and complaint dismissed. Memorandum: Since plaintiff did not provide a reasonable excuse for her failure to comply with defendant’s demand that she file a note of issue within 90 days, the trial court abused its discretion in denying defendant’s motion to dismiss the complaint (see, CPLR 3216 [e]; Mason v Simmons, 139 AD2d 880; Alise v Colapietro, 119 AD2d 921; MacLeod v Nolte, 106 AD2d 860). (Appeal from order of Supreme Court, Erie County, Kubiniec, J. — dismiss complaint.) Present — Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.